Digitally signed by
                                                                                Reporter of
                                                                                Decisions
                                                                                Reason: I attest to
                              Illinois Official Reports                         the accuracy and
                                                                                integrity of this
                                                                                document
                                     Appellate Court                            Date: 2019.07.18
                                                                                10:14:41 -05'00'



        People ex rel. Madigan v. Stateline Recycling, LLC, 2018 IL App (2d) 170860



Appellate Court          THE PEOPLE ex rel. LISA MADIGAN, Attorney General of the
Caption                  State of Illinois, Plaintiff-Appellee, v. STATELINE RECYCLING,
                         LLC, and ELIZABETH REENTS, Defendants (Elizabeth Reents,
                         Defendant-Appellant).



District & No.           Second District
                         Docket No. 2-17-0860


Filed                    December 27, 2018



Decision Under           Appeal from the Circuit Court of Winnebago County, No. 17-CH-60;
Review                   the Hon. J. Edward Prochaska, Judge, presiding.



Judgment                 Reversed; vacated; cause remanded with directions.


Counsel on               Mark Rouleau, of Rockford, for appellant.
Appeal
                         Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                         Solicitor General, and Aaron T. Dozeman, Assistant Attorney
                         General, of counsel), for appellee.



Panel                    JUSTICE HUDSON delivered the judgment of the court, with
                         opinion.
                         Presiding Justice Birkett and Justice Burke concurred in the judgment
                         and opinion.
                                               OPINION

¶1       Defendant, Elizabeth Reents, appeals from the trial court’s order finding her in “friendly
     contempt” and imposing a monetary sanction of $100 for failing to comply with a discovery
     order. The discovery order requires that she allow the Illinois Attorney General, the Illinois
     Environmental Protection Agency (IEPA), and their representatives to inspect her commercial
     property, pursuant to the Attorney General’s discovery request under Illinois Supreme Court
     Rule 214(a) (eff. July 1, 2014). Reents argues that we should reverse the discovery order
     because the inspection amounts to an impermissible warrantless search of her property, in
     violation of her rights under the fourth amendment to the United States Constitution (U.S.
     Const., amend. IV) and article I, section 6, of the Illinois Constitution (Ill. Const. 1970, art. I,
     § 6). For the following reasons, we reverse the discovery order, vacate the contempt order, and
     remand for further proceedings.

¶2                                         I. BACKGROUND
¶3        The subject matter of this environmental-enforcement action is a parcel of property of
     approximately 10 acres located at 2317 Seminary Street in Rockford (Site). Reents allegedly
     became the owner of the Site when she obtained a tax deed to the property; the deed was
     recorded on April 8, 2015.
¶4        On January 17, 2017, the Attorney General, “on her own motion and at the request of the
     Illinois Environmental Protection Agency,” sued Reents and defendant Stateline Recycling,
     LLC (Stateline Recycling), for violations of the Environmental Protection Act (Act) (415
     ILCS 5/1 et seq. (West 2016)). The Attorney General filed an amended complaint after the trial
     court granted Reents’s motion to dismiss on the ground that the particular counts against each
     defendant were not separated.
¶5        In the amended complaint, the counts against both Reents and Stateline Recycling include
     open dumping (id. § 21(a)); disposal, storage, and abandonment of waste at an unpermitted
     facility (id. § 21(e)); open dumping resulting in litter and the deposition of construction and
     demolition debris (id. § 21(p)); and failure to pay “clean construction or demolition debris” fill
     operation fees (id. § 22.51(a)).1 The Attorney General seeks civil penalties of $50,000 for each
     violation and $10,000 for each day that the violation continues, injunctive relief, and costs
     pursuant to the Act. Id. §§ 42, 43.
¶6        The Attorney General alleges that Stateline Recycling and/or its corporate predecessor,
     Busse Development & Recycling, Inc. (Busse), conducted an operation for the dumping of
     construction and demolition debris at the Site. According to the amended complaint, a July 29,
     2015, inspection by an IEPA inspector revealed piles of mixed concrete, brick, painted cinder
     blocks, asphalt, and soil at the Site, with some of the mixed material placed above the ground.
     There was no indication of recycling the material, although a Stateline Recycling
     representative relayed an intention to recycle it. The amended complaint further alleges that, at
     a subsequent inspection of the Site, on July 14, 2016, the IEPA inspector found the gate to the
     Site open but no personnel present. The inspector left, but from his vantage point by the gate,
        1
          There are two additional counts against Stateline Recycling only: conducting a waste-disposal
     operation without a permit (415 ILCS 5/21(d)(2) (West 2016)) and violation of the clean-construction
     or demolition-debris-fill operation regulations (id. § 22.51(a), (b)(3)).

                                                  -2-
       he observed the continued presence of the piles of mixed concrete, brick, painted cinder
       blocks, asphalt, and soil.
¶7         On April 6, 2017, the Attorney General issued Reents a discovery request pursuant to Rule
       214(a) for access to the Site. Rule 214(a), titled “Discovery of Documents, Objects, and
       Tangible Things—Inspection of Real Estate,” provides, inter alia, that any party may by
       written request direct any other party to permit access to real estate “for the purpose of making
       surface or subsurface inspections or surveys or photographs, or tests or taking samples ***
       whenever the nature, contents, or condition of such *** real estate is relevant to the subject
       matter of the action.” Ill. S. Ct. R. 214(a) (eff. July 1, 2014). The Attorney General’s Rule
       214(a) request sought to:
                    “Allow representatives of the Illinois Attorney General access to the real property
                controlled and/or owned by Reents located at 2317 Seminary Street, Rockford,
                Winnebago County, Illinois, including any buildings, trailers, or fixtures thereupon.
                Plaintiff requests access on May 5, 2017 at 11 a.m., or at such other time as may be
                agreed between the parties. At this inspection, representatives of the Illinois
                Environmental Protection Agency may also accompany Attorney General
                representatives and conduct an inspection pursuant to their authority under 415 ILCS
                5/4 (2014).”
¶8         Reents objected to the discovery request on the grounds that it was an improper attempt to
       circumvent the constitutional requirement for a warrant and therefore violated the fourth
       amendment to the United States Constitution (U.S. Const., amend. IV) and article I, section 6,
       of the Illinois Constitution of 1970 (Ill. Const. 1970, art. I, § 6).
¶9         After unsuccessful efforts to resolve the discovery dispute pursuant to Illinois Supreme
       Court Rule 201(k) (eff. May 29, 2014), on July 25, 2017, the Attorney General filed a motion
       to compel Reents to permit the inspection. The Attorney General argued that she is entitled to
       inspect the Site under Rule 214(a), because the Site is relevant to the subject matter of the
       lawsuit: a complaint for violations of the Act pertaining to the operation of a landfill on the
       Site. The Attorney General also argued that IEPA representatives should be allowed to
       accompany her representatives during the inspection because the IEPA has its own
       independent statutory authority to inspect the Site pursuant to the Act. See 415 ILCS 5/4(c)
       (West 2016) (granting the IEPA “authority to conduct a program of continuing surveillance
       and of regular or periodic inspection *** of refuse disposal sites”); id. § 4(d)(1) (granting the
       IEPA authority “[i]n accordance with constitutional limitations *** to enter at all reasonable
       times upon any private or public property for the purpose of *** [i]nspecting and investigating
       to ascertain possible violations of this Act”). Indeed, according to the Attorney General,
       landfill operations are a “highly regulated commercial activity”; thus, IEPA inspections can be
       reasonably anticipated.
¶ 10       In response to the motion to compel, Reents argued that there was no legal authority to
       support the use of Rule 214(a) to permit the government to search her property. Her position
       was that the prior inspections, on July 29, 2015, and July 14, 2016, amounted to
       unconstitutional warrantless searches and that the Attorney General sought to use this civil
       action to accomplish another warrantless search. Reents further disputed the characterization
       that she is engaged in a “highly regulated commercial activity.” She stated that she is a
       “property owner who recently came into possession by tax purchase of a piece of property” and
       that “[t]here is no evidence that she has conducted or permitted the conduct of regulated

                                                   -3-
       activities upon her property.” Reents pointed out that the Site had been ordered closed in
       March 2011 in a prior environmental-enforcement action, brought by the Attorney General
       against Busse.
¶ 11       In reply, the Attorney General maintained that the plain language of Rule 214(a) reflects
       that it applies to all parties in civil litigation and does not except the State. Moreover, the
       Attorney General argued that the lawsuit was not a criminal case and that the protections
       inherent in the civil discovery rules satisfy constitutional privacy concerns.
¶ 12       At the hearing on the motion to compel, the Attorney General reiterated that Rule 214(a)
       allows an inspection of the Site. The Attorney General also challenged Reents’s expectation of
       privacy, because the Site is a landfill—a “highly regulated industry” subject to recurring
       inspections under the Act: “If you look at the regulations, you know, there are pages and pages.
       There are over a hundred pages of regulations for landfills. And so the idea that this is
       somehow an unregulated industry or *** anything less than a highly regulated industry is, is
       just simply not true.”
¶ 13       Reents acknowledged that the Site might have been a landfill in the past but disputed that it
       has been a landfill under her ownership. Reents stated that the judgment in the 2011
       environmental-enforcement action was not registered in the chain of title; “had it been[,][she]
       probably wouldn’t got [sic] in this property.” Reents also argued that the Attorney General
       should be required to obtain an administrative warrant, as the initiation of a civil lawsuit was
       not grounds to circumvent the fourth amendment.
¶ 14       Following the hearing, the trial court granted the Attorney General’s motion to compel
       Reents’s compliance with the Rule 214(a) request to inspect the Site. The trial court reasoned:
                    “I think Supreme Court Rule 214 does apply to all civil cases and it indicates that,
                that any party may request direct [sic] by any other party permission, access to real
                estate for purposes of making surface or subsurface inspections, surveys, photographs,
                taking tests, whenever the nature[,] contents[,] or condition of the real estate is
                irrelevant [sic] to the subject matter. Here, I think, clearly the subject, the subject
                matter is the, is the premises that is owned currently by Elizabeth Reents.
                    It is clearly an—alleged to the violations of the Illinois EPA that’s what’s alleged in
                the complaint. It’s all about the property; it’s all about the subject matter. And, I think,
                Supreme Court Rule 214 gives the plaintiff absolute right to, to inspect that property.
                This is not a—it’s not a criminal case. I think that although certainly the [f]ourth
                [a]mendment isn’t thrown out the window, this is not a criminal case, it’s a civil case.
                    The landfill is a highly regulated activity, alleged landfill is a highly regulated
                activity under the Illinois EPA and, I think, the physical status of the site is highly
                relevant in this particular case.
                    So I am going to grant the motion to compel over objection.”
¶ 15       The order granting the motion to compel provided that “[p]laintiff’s Motion to Compel as
       to the Rule 214(a) inspection of Reents’s Real Estate is granted, including the Illinois EPA
       participating in the inspection” and that enforcement was stayed for one week, “pending
       Reents’s determination to seek a friendly contempt to challenge the decision.” The trial court
       subsequently entered an order “regarding the Court’s order compelling a SCR 214(a)
       Inspection of the subject premises commonly known as 2317 N. Seminary, Rockford, IL,”
       holding Reents in “friendly contempt” and imposing a monetary sanction of $100 based upon


                                                     -4-
       “Reents having indicated her respectful intent to refuse to comply with this Court’s order so
       that she might appeal the issue.” The trial court stayed the order pending appeal. Reents timely
       appealed pursuant to Illinois Supreme Court Rule 304(b)(5) (eff. Mar. 8, 2016).2

¶ 16                                           II. ANALYSIS
¶ 17       The issue in this case is whether Reents was justified in refusing to obey the trial court’s
       discovery order compelling her compliance with the Attorney General’s Rule 214(a) request to
       inspect the Site. Discovery orders are not final orders and therefore not ordinarily appealable.
       Norskog v. Pfiel, 197 Ill. 2d 60, 69 (2001). However, the correctness of a discovery order may
       be tested through a contempt proceeding, as Reents did here. See id. An order finding a person
       in contempt of court and imposing a monetary or other penalty is appealable pursuant to Rule
       304(b)(5). Our review of the trial court’s contempt finding requires review of the order on
       which it was based. Norskog, 197 Ill. 2d at 69. Discovery orders are typically reviewed under
       the abuse-of-discretion standard. Carlson v. Jerousek, 2016 IL App (2d) 151248, ¶ 24; Kaull v.
       Kaull, 2014 IL App (2d) 130175, ¶ 22. Where, however, the appeal involves a question of law,
       such as a constitutional challenge, the de novo standard of review applies. Kaull, 2014 IL App
       (2d) 130175, ¶ 22.
¶ 18       Reents raises a constitutional challenge. She argues that the Attorney General’s Rule
       214(a) discovery request amounts to a search under the fourth amendment to the United States
       Constitution and article I, section 6, of the Illinois Constitution, because the government, not a
       private litigant, is seeking the inspection. We review this constitutional claim de novo. See id.
¶ 19       Initially, however, we address the Attorney General’s request that we take judicial notice
       of proceedings that occurred in the trial court subsequent to the filing of the contempt order and
       Reents’s notice of appeal. Namely, the Attorney General successfully moved for an
       administrative warrant, authorizing IEPA representatives to enter the Site to “observe, inspect,
       and photograph the Site, and all operations, processes, structures and materials upon said Site.”
       The Attorney General represented at oral argument that the State has thus abandoned reliance
       upon section 4(d)(1) of the Act (415 ILCS 5/4(d)(1) (West 2016)) as a basis to authorize the
       accompaniment of IEPA representatives at the inspection. We take judicial notice of the trial
       court’s order and note that its propriety is not before this court. See People v. Matthews, 2016
       IL 118114, ¶ 5 n.1. Thus, the sole issue is whether the trial court properly compelled Reents’s
       compliance with the Attorney General’s request to inspect the Site pursuant to Rule 214(a). We
       turn to Reents’s constitutional challenge to the discovery order.




           2
            In addition to challenging the Rule 214(a) discovery request, Reents filed a motion, pursuant to
       section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2016)), to quash any evidence
       obtained by the inspections in 2015 and 2016 and dismiss the case or, alternatively, to hold an
       evidentiary hearing to determine the lawfulness of the prior searches and the resulting evidence. The
       Attorney General responded that a motion in limine, not a section 2-615 motion, was the appropriate
       procedural mechanism to challenge the admissibility of evidence, and she also raised the same
       arguments set forth in the motion to compel. The trial court denied the motion without prejudice. The
       propriety of this ruling is not before this court.

                                                     -5-
¶ 20               A. Applicability of Constitutional Principles to the Discovery Order
¶ 21       The fourth amendment to the United States Constitution, applicable to the states through
       the fourteenth amendment (U.S. Const., amend. XIV), protects “[t]he right of the people to be
       secure in their persons, houses, papers, and effects, against unreasonable searches and
       seizures” and provides that “no Warrants shall issue, but upon probable cause, supported by
       Oath or affirmation, and particularly describing the place to be searched, and the persons or
       things to be seized.” U.S. Const., amend. IV. The Illinois Constitution states that “[t]he people
       shall have the right to be secure in their persons, houses, papers and other possessions against
       unreasonable searches, seizures, invasions of privacy or interceptions of communications by
       eavesdropping devices or other means” and providing that “[n]o warrant shall issue without
       probable cause, supported by affidavit particularly describing the place to be searched and the
       persons or things to be seized.” Ill. Const. 1970, art. I, § 6.3
¶ 22       The fourth amendment was crafted in response to the “ ‘reviled “general warrants” and
       “writs of assistance” of the colonial era, which allowed British officers to rummage through
       homes in an unrestrained search for evidence of criminal activity.’ ” Carpenter v. United
       States, 585 U.S. ___, ___, 138 S. Ct. 2206, 2213 (2018) (quoting Riley v. California, 573 U.S.
       ___, ___, 134 S. Ct. 2473, 2494 (2014)). Indeed,
               “[o]pposition to such searches was in fact one of the driving forces behind the
               Revolution itself. In 1761, the patriot James Otis delivered a speech in Boston
               denouncing the use of writs of assistance. A young John Adams was there, and he
               would later write that ‘[e]very man of a crowded audience appeared to me to go away,
               as I did, ready to take arms against writs of assistance.’ ” Riley, 573 U.S. at ___, 134 S.
               Ct. at 2494 (quoting 10 John Adams, Works of John Adams 247-48 (Charles F. Adams
               ed. 1856)).
       The speech became “ ‘the first scene of the first act of opposition to the arbitrary claims of
       Great Britain. Then and there the child Independence was born.’ ” Id. at ___, 134 S. Ct. at 2494
       (quoting Adams, supra, at 248).
¶ 23       It was against this historical backdrop that the United States Supreme Court first addressed
       the parameters of the fourth amendment in Boyd v. United States, 116 U.S. 616 (1886). Boyd
       was a civil forfeiture case against 35 cases of plate glass. The government alleged that the
       partners of E.A. Boyd & Sons fraudulently imported the plate glass without paying the
       prescribed tax. The district court ordered the partners to produce an invoice regarding the value
       and quantity of the imported glass. Id. at 617-19. The statute under which the notice to produce
       was issued stated that if they failed to produce the document, the government’s allegations
       “shall be taken as confessed.” (Internal quotation marks omitted.) Id. at 619-20.
¶ 24       The Court in Boyd held the proceeding and the statute unconstitutional, with its rationale
       encompassing both fourth and fifth amendment 4 principles as it recounted the historical

           3
             Reents does not argue that the Illinois Constitution provides greater protection here. In this regard,
       our supreme court has stated that the fourth amendment provides the same level of protection as the
       search-and-seizure provision of the Illinois Constitution. People v. Lampitok, 207 Ill. 2d 231, 240-41
       (2003). “The narrow exception *** to the lockstep doctrine in the fourth amendment context is not
       relevant to this case.” Id. (citing People v. Krueger, 175 Ill. 2d 60, 75-76 (1996)).
           4
             The fifth amendment to the United States Constitution provides, inter alia, that no person “shall be
       compelled in any criminal case to be a witness against himself.” U.S. Const., amend. V.

                                                        -6-
       foundation of the constitutional provisions. Id. at 624-32. In finding that the order to produce
       the invoice amounted to a search and seizure under the fourth amendment, the Court reasoned:
       “[A] compulsory production of a man’s private papers to establish a criminal charge against
       him, or to forfeit his property, is within the scope of the Fourth Amendment to the
       Constitution, in all cases in which a search and seizure would be[,] because it is a material
       ingredient, and effects the sole object and purpose of search and seizure.” Id. at 622.
¶ 25       But, the Court stated, the question remained: was the search and seizure, or its
       equivalent—the “compulsory production of a man’s private papers, to be used in evidence
       against him in a proceeding to forfeit his property for alleged fraud against the revenue
       laws”—an unreasonable search and seizure within the meaning of the fourth amendment? Id.
       In concluding that it was, the Court noted the relation between the fourth and fifth amendments
       and reasoned that seizing a man’s private papers to be used in evidence against him was not
       substantially different from compelling him to be a witness against himself. Id. at 634-35.
¶ 26       The Court also contrasted the search and seizure under consideration—that of a person’s
       private documents for the purpose of obtaining the information contained therein or using the
       documents as evidence against the person—with searches and seizures of stolen goods or
       goods concealed to avoid the payment of taxes. Id. at 623-24. With respect to searches and
       seizures of stolen goods or goods concealed to avoid the payment of taxes, the person from
       whom the property is seized lacks a superior proprietary interest in the goods: the owner from
       whom goods were stolen is entitled to their possession, and the government has an interest and
       right to concealed goods until the taxes are paid. Id. As well, the law had long authorized the
       seizure of such goods. Id. The government has no comparable interest in a person’s private
       documents. See id. at 624.
¶ 27       The Court in Boyd rejected the notion that the civil form of the proceeding precluded
       constitutional protection, stating:
                   “Reverting then to the peculiar phraseology of this act, and to the information in the
               present case, which is founded on it, we have to deal with an act which expressly
               excludes criminal proceedings from its operation (though embracing civil suits for
               penalties and forfeitures), and with an information not technically a criminal
               proceeding, and neither, therefore, within the literal terms of the Fifth Amendment to
               the Constitution any more than it is within the literal terms of the Fourth. Does this
               relieve the proceedings or the law from being obnoxious to the prohibitions of either?
               We think not; we think they are within the spirit of both.” Id. at 633.
       As “suits for penalties and forfeitures, incurred by the commission of offences against the law,
       are of this quasi-criminal nature, we think that they are within the reason of criminal
       proceedings for all the purposes of the Fourth Amendment [to] the Constitution, and of that
       portion of the Fifth Amendment which declares that no person shall be compelled in any
       criminal case to be a witness against himself.” Id. at 634. Indeed, the proceeding, though civil
       in form and lacking in “many of the aggravating incidents of actual search and seizure,” was
       criminal in nature, given its substance and substantial purpose. Id. at 634-35.
¶ 28       Concerned by the prospect that the government could extort the production of private
       papers through civil proceedings, the Court cautioned:
               “It may be that it is the obnoxious thing in its mildest and least repulsive form; but
               illegitimate and unconstitutional practices get their first footing in that way, namely, by
               silent approaches and slight deviations from legal modes of procedure. This can only

                                                    -7-
                be obviated by adhering to the rule that constitutional provisions for the security of
                person and property should be liberally construed. A close and literal construction
                deprives them of half their efficacy, and leads to gradual depreciation of the right, as if
                it consisted more in sound than in substance. It is the duty of courts to be watchful for
                the constitutional rights of the citizen, and against any stealthy encroachments
                thereon.” Id. at 635.
¶ 29       As fourth and fifth amendment jurisprudence developed, the Court wrestled with the
       underpinnings of Boyd. The case was understood to hold that a seizure, under warrant or
       otherwise, of purely evidentiary materials violated the fourth amendment and that the seized
       materials were inadmissible by virtue of the fifth amendment privilege against
       self-incrimination. Fisher v. United States, 425 U.S. 391, 407 (1976). Over time, though, the
       Court dissected the conflation of the fourth amendment’s rule against unreasonable searches
       and seizures with the fifth amendment’s ban on compelled self-incrimination. See id. at
       407-08. The focus of fifth amendment case law moved toward the protection of a person’s
       right against incrimination by the person’s own compelled testimonial communication rather
       than an independent prohibition of the compelled production of every type of incriminating
       evidence. See, e.g., id. at 410-14 (declining to extend the protection of the fifth amendment to
       documents prepared by taxpayers’ accountants and given by the taxpayers to their attorneys).
       In this regard, the Court also established that an individual cannot rely on the fifth amendment
       to avoid producing a collective entity’s records the individual holds in a representative
       capacity (as the defendant partners in Boyd essentially had). See Bellis v. United States, 417
       U.S. 85, 87-91 (1974). Thus, a law firm partner could not invoke the fifth amendment right
       against self-incrimination to avoid a subpoena seeking partnership records. See id. at 95-96.
¶ 30       The Court ultimately rejected what had come to be regarded as the “mere evidence” rule set
       forth in Boyd—that the fourth amendment allowed the seizure of only the fruits or
       instrumentalities of a crime while prohibiting the seizure of “mere evidence” of a crime. See
       Warden v. Hayden, 387 U.S. 294, 301-04 (1967). The Court found the rule unsupported by the
       language of the fourth amendment. Id. at 298, 309-10 (holding that the fourth amendment did
       not preclude the seizure of a robbery suspect’s clothing found by a police officer in a washing
       machine in the house that the suspect had entered, despite the fact that the clothing was “mere
       evidence” with only evidentiary value as opposed to the actual fruits or instrumentalities of the
       robbery).
¶ 31       As fourth amendment jurisprudence was refined, the Court continued to examine the scope
       of the constitutional protection in the context of the compelled production of documents
       pursuant to governmental demand. In Hale v. Henkel, 201 U.S. 43 (1906), overruled in part on
       other grounds by Murphy v. Waterfront Comm’n of New York Harbor, 378 U.S. 52 (1964), a
       case involving an antitrust investigation, a corporate officer refused to comply with a grand
       jury subpoena requiring him to testify and produce what essentially amounted to all of the
       company’s books and records. While noting that the fourth amendment was not intended to
       interfere with the power of courts to compel the production of documentary evidence, the
       Court nevertheless stated that ordering the production of books and papers can constitute an
       unreasonable search and seizure. Id. at 73. The Court found the subpoena at issue “far too
       sweeping in its terms” to be considered reasonable. Id. at 76. “[S]ome necessity should be
       shown, either from an examination of the witnesses orally, or from the known transactions of
       these companies with the other companies implicated, or some evidence of their materiality


                                                    -8-
       produced, to justify an order for the production of such a mass of papers.” Id. at 77. The Court
       likened the overly broad subpoena to the historically abhorred general warrant—both “equally
       indefensible.” Id.
¶ 32       This sentiment was echoed in Federal Trade Comm’n v. American Tobacco Co., 264 U.S.
       298, 305 (1924), where the Federal Trade Commission sought through administrative
       subpoenas access to the “accounts, books, records, documents, memoranda, contracts, papers
       and correspondence” of tobacco companies under investigation for unfair competition and
       price-fixing. The Court declined to enforce the subpoenas, concluding:
               “Anyone who respects the spirit as well as the letter of the Fourth Amendment would
               be loath to believe that Congress intended to authorize one of its subordinate agencies
               to sweep all our traditions into the fire [citation], and to direct fishing expeditions into
               private papers on the possibility that they may disclose evidence of crime. *** It is
               contrary to the first principles of justice to allow a search through all of respondents’
               records, relevant or irrelevant, in the hope that something will turn up.” Id. at 305-06.
¶ 33       In Oklahoma Press Publishing Co. v. Walling, 327 U.S. 186, 202 (1946), however, the
       Court rejected a fourth amendment challenge to the administrative subpoenas at issue,
       highlighting the distinction between a “constructive” search, like a subpoena, and an actual
       search and seizure. There, in an investigation into fair labor practices, the administrator for the
       Department of Labor’s Wage and Hour Division issued subpoenas to the Oklahoma Press
       Publishing Company for the production of records relating to its labor practices and coverage
       under the governing statute. Id. at 189. In holding that the subpoenas may be enforced, the
       Court reasoned that the “short answer to the Fourth Amendment objections is that the records
       in these cases present no question of actual search and seizure, but raise only the question
       whether orders of court for the production of specified records have been validly made; and no
       sufficient showing appears to justify setting them aside.” Id. at 195. The Court explained that
       the “primary source of misconception concerning the Fourth Amendment’s function lies
       perhaps in the identification of cases involving so-called ‘figurative’ or ‘constructive’ search
       with cases of actual search and seizure. Only in this analogical sense can any question related
       to search and seizure be thought to arise in situations which, like the present ones, involve only
       the validity of authorized judicial orders.” Id. at 202. The Court concluded that “the Fourth
       [Amendment], if applicable, at the most guards against abuse only by way of too much
       indefiniteness or breadth in the things required to be ‘particularly described.’ ” Id. at 208.
       Thus, the Court stated, an administrative subpoena is enforceable when the investigation is
       authorized by Congress and is for a purpose Congress may order, the documents sought are
       relevant to the inquiry, and the information sought is reasonable, including particularity in the
       description of the place to be searched and the person or things to be seized. Id. at 209.
¶ 34       The Court nevertheless subsequently confirmed the applicability of the fourth amendment
       to an administrative subpoena and reviewed the requirements that must be met for its
       enforcement: “ ‘It is now settled that, when an administrative agency subpoenas corporate
       books or records, the Fourth Amendment requires that the subpoena be sufficiently limited in
       scope, relevant in purpose, and specific in directive so that compliance will not be
       unreasonably burdensome.’ ” Donovan v. Lone Steer, Inc., 464 U.S. 408, 415 (1984) (quoting
       See v. City of Seattle, 387 U.S. 541, 544 (1967)).
¶ 35       While issues regarding the reach of the fourth amendment continued to evolve, there was
       no dispute that the fourth amendment’s prohibition on unreasonable searches and seizures

                                                    -9-
       applies not only to private homes but also to commercial premises. See See, 387 U.S. at 543;
       accord Marshall v. Barlow’s Inc., 436 U.S. 307, 311 (1978) (“The Warrant Clause of the
       Fourth Amendment protects commercial buildings as well as private homes. To hold otherwise
       would belie the origin of that Amendment, and the American colonial experience.”). Thus, in
       See, the Court held that a warehouse owner could not be prosecuted for refusing the fire
       department’s attempt to enter his locked commercial warehouse for a warrantless
       code-enforcement inspection. See, 387 U.S. at 541, 546. In so holding, the Court considered
       the fourth amendment framework that must be satisfied in the context of an administrative
       subpoena for corporate records, i.e., the subpoena must be “sufficiently limited in scope,
       relevant in purpose, and specific in directive so that compliance will not be unreasonably
       burdensome.” Id. at 544 (citing, inter alia, Oklahoma Press Publishing, 327 U.S. 186, and
       Hale, 201 U.S. 43). The Court found “strong support in these subpoena cases for our
       conclusion that warrants are a necessary and a tolerable limitation on the right to enter upon
       and inspect commercial premises.” Id. Indeed, in light of the “analogous investigative
       functions performed by the administrative subpoena and the demand for entry, we find
       untenable the proposition that the subpoena, which has been termed a ‘constructive’ search
       [(Oklahoma Press Publishing, 327 U.S. at 202)], is subject to Fourth Amendment limitations
       which do not apply to actual searches and inspections of commercial premises.” Id. at 545.
¶ 36       Of course, this fourth amendment protection was held applicable to the administrative
       search of a personal residence as well. See Camara v. Municipal Court of the City & County of
       San Francisco, 387 U.S. 523, 527-30 (1967). In Camara, decided the same day as See, the
       Court held that an apartment building tenant was justified in invoking the fourth amendment to
       refuse an annual inspection of his premises by a municipal health inspector. Id. at 540. In
       determining that the civil nature of the inspection program did not preclude fourth amendment
       protection, the Court reasoned that the basic purpose of the fourth amendment is “to safeguard
       the privacy and security of individuals against arbitrary invasions by government officials.” Id.
       at 528. It would be “anomalous to say that the individual and his private property are fully
       protected by the Fourth Amendment only when the individual is suspected of criminal
       behavior.” Id. at 530. Recognizing, however, that the purpose of the inspection program was
       building safety, not discovery of evidence of a crime, the Court also set forth a framework for
       determining whether the probable cause requirement for a warrant had been met, focusing on
       the governmental interest at stake and whether reasonable legislative or administrative
       standards for conducting the inspection had been satisfied with respect to the particular
       dwelling. Id. at 537-38.
¶ 37       As Camara reasoned, and as the Court continued to recognize, the fourth amendment
       applies in the civil context as well as the criminal context. Soldal v. Cook County, 506 U.S. 56,
       67 (1992) (noting that the court of appeals “acknowledged what is evident from our
       precedents—that the [Fourth] Amendment’s protection applies in the civil context as well”).
       Although frequently invoked in criminal cases, the fourth amendment protects against
       governmental intrusion into the homes and affairs of all citizens. Kimmelman v. Morrison, 477
       U.S. 365, 374 (1986). Regardless of whether the claim is made in a criminal or a civil
       proceeding, “[t]he gravamen of a Fourth Amendment claim is that the complainant’s
       legitimate expectation of privacy has been violated by an illegal search or seizure.” Id.
¶ 38       Over time and as technology advanced, the Court continued to emphasize protecting
       privacy interests in addition to taking a property-rights approach as it addressed fourth


                                                  - 10 -
       amendment challenges. See, e.g., Katz v. United States, 389 U.S. 347, 353 (1967) (holding that
       the government’s electronic surveillance of the defendant’s telephone conversations in a
       telephone booth violated the fourth amendment and stating that “the Fourth Amendment
       protects people—and not simply ‘areas’—against unreasonable searches and seizures”). In
       determining that the government’s acquisition of “cell-site location information” records
       amounted to a search under the fourth amendment, the Court recently reiterated that privacy
       interests, in addition to property rights, guide fourth amendment analysis. Carpenter, 585 U.S.
       at ___, 138 S. Ct. at 2213. Thus, “[w]hen an individual ‘seeks to preserve something as
       private,’ and his expectation of privacy is ‘one that society is prepared to recognize as
       reasonable,’ we have held that official intrusion into that private sphere generally qualifies as a
       search and requires a warrant supported by probable cause.” Id. at ___, 138 S. Ct. at 2213
       (quoting Smith v. Maryland, 442 U.S. 735, 740 (1979)). Although not definitively resolved by
       any “single rubric,” the analysis of which expectations of privacy are entitled to fourth
       amendment protection is “informed by historical understandings ‘of what was deemed an
       unreasonable search and seizure when [the Fourth Amendment] was adopted.’ ” Id. at ___, 138
       S. Ct. at 2213-14 (quoting Carroll v. United States, 267 U.S. 132, 149 (1925)). In defining the
       framework for this analysis, the Court set forth two “basic guideposts.” Id. at ___, 138 S. Ct. at
       2214. First, as established in Boyd, the fourth amendment seeks to secure “ ‘the privacies of
       life’ ” against “ ‘arbitrary power.’ ” Id. at ___, 138 S. Ct. at 2214 (quoting Boyd, 116 U.S. at
       630). Second, and in a related vein, “a central aim of the Framers was ‘to place obstacles in the
       way of a too permeating police surveillance.’ ” Id. at ___, 138 S. Ct. at 2214 (quoting United
       States v. Di Re, 332 U.S. 581, 595 (1948)).
¶ 39        Against this legal landscape, we turn to the issue presented in this case—whether the fourth
       amendment applies to the discovery order compelling Reents’s compliance with the Attorney
       General’s Rule 214(a) request to inspect the Site. We are compelled to hold that it does. In this
       environmental-enforcement action, the Attorney General seeks to enforce our state’s
       environmental controls against what is alleged to be unpermitted, open dumping of
       construction and demolition debris at a landfill, in violation of the statutory strictures. The
       amended complaint seeks civil penalties of $50,000 for each violation and $10,000 for each
       day the violation continues, injunctive relief, and costs. See 415 ILCS 5/42, 43 (West 2016). It
       is through the instrument of this civil action that the Attorney General issued the discovery
       request under Rule 214(a) for unrestricted access to the Site and “any buildings, trailers, or
       fixtures thereupon.” See Ill. S. Ct. R. 214(a) (eff. July 1, 2014) (providing that any party may
       by written request direct any other party to permit access to real estate “for the purpose of
       making surface or subsurface inspections or surveys or photographs, or tests or taking samples
       *** whenever the nature, contents, or condition of such *** real estate is relevant to the subject
       matter of the action”).
¶ 40        Yet what is at stake here is Reents’s privacy interest in her commercial property. As
       discussed infra, this is a diminished expectation of privacy, as the property is a closely
       regulated landfill. However, Reents undoubtedly maintains a privacy interest that society is
       prepared to recognize as reasonable. See New York v. Burger, 482 U.S. 691, 699 (1987). From
       Boyd in 1886 through Carpenter in 2018, the constant throughout fourth amendment
       jurisprudence is that the privacies of life, such as one’s private property, should be protected
       from governmental intrusion. In light of this jurisprudence and under the facts and



                                                   - 11 -
       circumstances of this case, we must consider fourth amendment principles in reviewing the
       discovery order allowing governmental access to Reents’s private property.
¶ 41       The Attorney General notes that this is a civil case, no criminal penalties are being sought,
       and there is no parallel criminal case pending against Reents. It seems we have come full
       circle, as the Supreme Court addressed the essence of these very claims in Boyd, involving a
       statute “embracing civil suits for penalties and forfeitures” and “an information not technically
       a criminal proceeding.” Boyd, 116 U.S. at 633. The concepts in Boyd have evolved, but its
       heart holds true: the fourth amendment “seeks to secure ‘the privacies of life’ against ‘arbitrary
       power.’ ” Carpenter, 585 U.S. at ___, 138 S. Ct. at 2214 (quoting Boyd, 116 U.S. at 630). The
       impetus for the governmental intrusion—whether civil or criminal in nature—is not
       determinative. See Soldal, 506 U.S. at 67; Camara, 387 U.S. at 530.
¶ 42       The Attorney General suggests that a routine discovery request made in the context of a
       civil enforcement action has no need for fourth amendment oversight. We cannot agree. As the
       Attorney General observes, Rule 214(a) allows the inspection of property relevant to the
       subject matter of the action, and the Site is of course relevant to this action alleging
       environmental violations there. See Ill. S. Ct. R. 214(a) (eff. July 1, 2014).
¶ 43       But relevance does not set the bar here. The government is the plaintiff against Reents
       under a statutory scheme that allows for substantial civil penalties, injunctive relief, and
       although not currently sought in this case, criminal penalties and forfeiture. See 415 ILCS 5/42
       (West 2016) (“Civil penalties”); id. § 43 (“Injunctions or other necessary actions”); id. § 44
       (“Criminal acts; penalties”); id. § 44.1 (“Forfeitures”). As in Boyd, though civil in form, the
       action here amounts to a quasi-criminal proceeding, “within the reason of criminal proceedings
       for all the purposes of the Fourth Amendment [to] the Constitution.” Boyd, 116 U.S. at 634.
       This sentiment set forth in Boyd governs with equal force here—the civil form of this
       proceeding does not, in and of itself, mandate encroachment on Reents’s private property
       rights without considering fourth amendment protection.
¶ 44       Nevertheless, relying upon our decision in Kaull, the Attorney General argues that the
       protections underlying the civil discovery rules satisfy any fourth amendment privacy
       concerns with respect to a discovery request in a civil case. The Attorney General’s reliance
       upon Kaull is misplaced. Kaull involved a civil proceeding between private parties to identify
       beneficiaries of a trust. Kaull, 2014 IL App (2d) 130175, ¶ 1. The trial court granted the
       trustee’s motion to compel the respondent to submit a DNA sample pursuant to Illinois
       Supreme Court Rule 215 (eff. Mar. 28, 2011), which sets forth the procedure and parameters
       for physical and mental examinations of parties and other persons. Kaull, 2014 IL App (2d)
       130175, ¶ 19. The respondent challenged the constitutionality of Rule 215 on the grounds that
       the rule allows the court to order searches, seizures, and invasions of privacy without a
       showing of good cause or a satisfaction of any burden of proof. Id. ¶ 27. We held that the
       resolution of the constitutional challenge was unnecessary for the disposition of the case
       because, in a civil case between private parties, the discovery rules’ requirements of relevance
       and reasonableness, together with the judicial oversight provided by the rules, more than
       satisfy any fourth amendment privacy concerns. Id. ¶¶ 44-45. We reasoned that “applying the
       fourth amendment to requests for discovery in civil cases between private parties undermines
       the core principles of modern discovery.” (Emphasis added.) Id. ¶ 47. We also noted that
       pretrial discovery procedures are in general conducted in private and that protective orders
       afford private litigants the opportunity to prevent the public disclosure of private information

                                                   - 12 -
       that might be “ ‘damaging to reputation and privacy.’ ” (Emphasis in original.) Id. ¶ 52
       (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 (1984)).
¶ 45        Here, of course, this case is not between private parties. To the contrary, as discussed, the
       government is the plaintiff against Reents in this action under a statutory scheme that allows
       for significant civil penalties and, although not currently sought in this case, criminal penalties
       and forfeiture as well. See 415 ILCS 5/42 to 44.1 (West 2016). The government’s Rule 214(a)
       discovery request seeks unrestricted access to property in which Reents maintains a privacy
       interest. In this regard, the discovery request amounts to a request for an actual search of
       private property, not merely a constructive search for information. The history of fourth
       amendment jurisprudence demonstrates that under these facts Reents must be able to avail
       herself of the protection provided by the fourth amendment.
¶ 46        The Attorney General also cites City of North Chicago v. North Chicago News, Inc., 106
       Ill. App. 3d 587 (1982), for the proposition that civil discovery procedures should not be
       subject to a fourth amendment analysis. There, the City of North Chicago sought to enjoin the
       defendant from selling materials in violation of the municipality’s obscenity ordinance. Id. at
       588. The court rejected the defendant’s fourth amendment challenge to an order compelling
       the defendant’s compliance with the municipality’s request to produce the materials at issue,
       stating that the defendant presented no persuasive argument that civil discovery procedures
       should be subject to “the type of constitutional analysis utilized in unreasonable search and
       seizure criminal cases.” Id. at 592-93. However, the court made no mention of the fact that the
       plaintiff was a municipality, and the parties do not appear to have raised the distinction.
       Indeed, in rejecting the application of the fourth amendment, the court relied upon Monier v.
       Chamberlain, 31 Ill. 2d 400 (1964)—a case involving private litigants only. City of North
       Chicago, 106 Ill. App. 3d at 593. Thus, City of North Chicago does not guide our analysis.
¶ 47        Instructive in this regard is Union Oil Co. of California v. Hertel, 89 Ill. App. 3d 383
       (1980), in which the court, as in Kaull, rejected the application of fourth amendment principles
       to a discovery order in a civil case between private parties. There, a default judgment was
       entered against the defendant, based upon his refusal to comply with the trial court’s order
       compelling him to provide a handwriting sample in accordance with the plaintiff’s discovery
       request. Id. at 384-85. In discarding the defendant’s argument that the discovery order violated
       his right to be free from unreasonable searches and seizures, the court reasoned that
       search-and-seizure law did not apply in an action between private parties. Id. at 386. Rather,
       “the provisions in the United States and Illinois constitutions prohibiting unreasonable
       searches and seizures were designed to protect the individual against oppressive action by the
       government and its officers.” (Emphasis omitted.) Id. This cautionary language resonates here,
       where Reents invokes fourth amendment protection from the government’s power to search
       her property.
¶ 48        The Attorney General also cites decisions from other jurisdictions to support the extension
       of Kaull’s holding to civil cases where the government is the party seeking disclosure.
       According to the Attorney General, “courts have repeatedly declined to impose different civil
       discovery requirements where a governmental entity is a party to a civil action.” See, e.g.,
       Hyster Co. v. United States, 338 F.2d 183 (9th Cir. 1964); United States v. Acquest Wehrle,
       LLC, No. 09-CV-637C(F), 2010 WL 1708528 (W.D.N.Y. Apr. 27, 2010) (unpublished);
       United States v. Bell, 217 F.R.D. 335 (M.D. Pa. 2003); Leybovich v. City of New York, No. 89
       CV 1877, 1992 WL 104828 (E.D.N.Y. Apr. 23, 1992) (unpublished); United States v.

                                                   - 13 -
       International Business Machines Corp., 83 F.R.D. 97 (S.D.N.Y. 1979); Mentor v. Eichels, No.
       2014-L-097, 2015 WL 1289341 (Ohio Ct. App. Mar. 23, 2015).5
¶ 49       Initially, we note that decisions from other jurisdictions are not binding on this court.
       Kostal v. Pinkus Dermatopathology Laboratory, P.C., 357 Ill. App. 3d 381, 395 (2005). This is
       particularly so here where several of the cases upon which the Attorney General relies are
       unpublished. See Illinois State Toll Highway Authority v. Amoco Oil Co., 336 Ill. App. 3d 300,
       317 (2003). Moreover, the Attorney General provides no analysis of any of these decisions
       beyond a mere parenthetical description. These deficiencies aside, a close review of the cases
       demonstrates that they do not offer a persuasive basis for the Attorney General’s position in
       any event.
¶ 50       For instance, in International Business Machines Corp., 83 F.R.D. at 98, an antitrust
       action, IBM challenged the government’s subpoena for documents issued to IBM’s board
       chairman pursuant to Federal Rule of Civil Procedure 45(d). IBM argued that the subpoena
       constituted an unreasonable search and seizure in violation of the fourth amendment. Id. at 99.
       In scrutinizing the argument, the district court distinguished investigative subpoenas
       (subpoenas duces tecum issued in the course of investigations by grand juries and
       administrative agencies like those in Hale, 201 U.S. 43, and Oklahoma Press Publishing, 327
       U.S. 186, respectively) from the subpoena at issue before it—a subpoena duces tecum served
       by the government in the course of a civil proceeding. See International Business Machines
       Corp., 83 F.R.D. at 101-02. The district court stated that investigative subpoenas are subject to
       the fourth amendment’s prohibition against unreasonable constructive searches and seizures
       because investigative grand jury subpoenas seek to discover criminal activity and investigative
       administrative subpoenas seek to discover statutory violations. Id. In contrast, the district court
       reasoned, when the government “discards its investigative role for that of litigant,” initiates a
       civil action, and issues a subpoena duces tecum, “it would appear the protection sought resides
       in the Federal Rules of Civil Procedure, not the fourth amendment.” Id. at 102.
¶ 51       Nonetheless, in the same breath, the district court recognized that the fourth amendment
       objections could not be rejected merely because the case was a civil antitrust action without
       criminal or administrative sanctions, as the “Supreme Court has made clear that fourth
       amendment protection is not restricted to searches and seizures designed to uncover criminal
       wrongdoing.” Id. at 103 (citing, inter alia, Camara, 387 U.S. 523, and See, 387 U.S. 541). The
       district court also recognized that the fourth amendment protects reasonable expectations of
       privacy from governmental intrusion, and it questioned why the protection would depend upon
       whether the government played the role of investigator or litigant. Id. at 102. Indeed, to hold
       that a subpoena served by the government in the course of a civil antitrust action cannot be
       challenged on fourth amendment grounds in the same manner as an investigative subpoena
       would lead to an “incongruous result: the timing of the government’s document demand
       determines the applicability of the fourth amendment, even though precisely the same privacy
       interest is involved in each situation.” Id. at 102-03.
¶ 52       Ultimately, the district court found itself “left in doubt” as to whether the “analogical
       ‘search and seizure’ embodied in a civil discovery subpoena” should be susceptible to a fourth

           5
             The Attorney General also cites Aderholt v. Bureau of Land Management, No. 7:15-CV-00162-0,
       (N.D. Tex. 2016) (unpublished), but provides neither a publicly available source for this unpublished
       district court case nor provides a copy. We disregard this citation.

                                                    - 14 -
       amendment challenge. Id. at 103. The district court, therefore, assumed arguendo the
       applicability of the fourth amendment’s reasonableness requirement without resolving the
       issue. Id. The district court proceeded to conclude that the fourth amendment’s reasonableness
       requirement was “no more rigorous than that imposed by [R]ule 45(b)” and analyzed the issue
       within the confines of a reasonableness challenge to a civil discovery request, ultimately
       denying IBM’s challenge. Id. at 103-09.
¶ 53       The district court in Bell and the Ohio appellate court in Mentor similarly resolved fourth
       amendment challenges to civil discovery requests, albeit in abbreviated fashion. In Bell, the
       district court rejected a “right-of-privacy” objection to the government’s request for the
       production of documents in a civil case the government brought against a tax protestor.
       However, the court reasoned that a court “may take concerned individuals’ privacy interests
       into consideration in determining whether a discovery request is oppressive or unreasonable”
       under the civil discovery rules. Bell, 217 F.R.D. at 343. Mentor involved a civil lawsuit a
       municipality brought against individuals to have a residence declared a public nuisance. The
       court held that, even if the fourth amendment were a proper basis on which to challenge the
       municipality’s inspection of the residence, the reasonableness requirement of the civil
       discovery rules satisfied the fourth amendment. Mentor, 2015 WL 1289341, at *4.
¶ 54       The history of fourth amendment jurisprudence demonstrates that the civil discovery rules
       do not satisfy the core protection of the fourth amendment here. Initially, we note that, unlike
       the government’s subpoena duces tecum in International Business Machines Corp. and the
       government’s request for the production of documents in Bell, the Attorney General’s Rule
       214(a) request to inspect the Site amounts to a request for an actual search of Reents’s
       property, not just a constructive search for documents. Moreover, as the district court in
       International Business Machines Corp. recognized, the basic purpose of the fourth
       amendment—to safeguard individuals’ privacy and security against arbitrary governmental
       intrusion—applies in the civil context, regardless of whether an individual is suspected of
       criminal conduct. International Business Machines Corp., 83 F.R.D. at 102-03 (citing,
       inter alia, Camara, 387 U.S. 523, and See, 387 U.S. 541). Here, through the Rule 214(a)
       discovery request in this enforcement action seeking substantial civil penalties, the
       government seeks unrestricted access to the Site in which Reents maintains an undisputed
       privacy interest. Under these facts, we conclude that fourth amendment protection applies to
       Reents’s privacy interest in her property.
¶ 55       The remaining foreign cases upon which the Attorney General relies provide no basis to
       hold otherwise. The Attorney General provides the following parenthetical explanation for the
       Hyster decision: “ ‘We do not find the [“civil investigative demand” under the Antitrust Civil
       Process Act (15 U.S.C. §§ 1311-14 (Supp. IV 1963))] unreasonable on its face, and [the
       plaintiff company] has made no attempt to show that it is unreasonable in its actual application
       to [it].’ ” In Hyster, the court of appeals rejected, inter alia, a fourth amendment challenge to
       the constitutionality of the Antitrust Civil Process Act, which provides a precomplaint
       procedure by which the Justice Department may demand information from an entity under
       investigation for a civil violation of antitrust laws. Hyster, 338 F.2d at 186. The Attorney
       General’s parenthetical description of Hyster disregards the underlying premise that fourth
       amendment principles applied; the plaintiff company simply had not established that the
       government’s demand for information was an unreasonable search and seizure. See id.



                                                  - 15 -
¶ 56        Acquest Wehrle and Leybovich are inapposite. The Attorney General cites Acquest Wehrle
       for the proposition that “no ‘substantive Fourth Amendment issue’ [is involved] in [a]
       discovery request to inspect land, even where ‘potential criminal charges against Defendant
       and its principals [were] being considered.’ ” See Acquest Wehrle, 2010 WL 1708528, at *2.
       However, the district court’s underlying rationale for rejecting the fourth amendment
       challenge included the application of the “open fields” doctrine, as there was “no indication the
       parcel has been fenced or posted, nor has Defendant pointed to the potential for any invasion of
       its legitimate privacy interests.” Id.
¶ 57        Similarly inapplicable is Leybovich, an action under 42 U.S.C. § 1983 (1988) against the
       City of New York and several police officers, alleging that the officers illegally entered and
       searched the plaintiff’s home. Leybovich, 1992 WL 104828, at *1. The defendants claimed that
       the officers entered and searched the home because they feared for the lives and safety of the
       occupants. Id. The defendants served a discovery request to enter the plaintiff’s home to
       photograph and measure it. Id. The district court rejected as “absurd” the plaintiff’s fourth
       amendment objection to the defendants’ request. Id. However, there was no analysis of fourth
       amendment principles beyond the statement that the discovery order adequately protected
       against unreasonable intrusion by limiting the time and scope of the entry. Id.
¶ 58        In sum, the Attorney General provides no persuasive basis upon which to hold that the
       parameters of the civil discovery rules satisfy the fourth amendment here. The trial court
       ordered Reents to comply with the Attorney General’s discovery request to inspect the Site
       pursuant to Rule 214(a). The Attorney General is the plaintiff in what amounts to a
       quasi-criminal environmental-enforcement action against Reents, seeking substantial civil
       penalties. In the discovery request, the Attorney General seeks unrestricted access to the Site,
       including “any buildings, trailers, or fixtures thereupon.” This is a request for an actual search
       of the Site, not just a constructive search for information. Under these facts and in the face of
       Reents’s undisputed privacy interest in her property, we are compelled to consider fourth
       amendment principles in resolving Reents’s challenge to the discovery order. Our holding that
       fourth amendment principles apply here is expressly limited to the facts of this case. We
       express no opinion as to the broader issue of the applicability of the fourth amendment to a
       governmental discovery request in a civil case generally.

¶ 59                             B. The Sufficiency of the Discovery Order
¶ 60       Having determined that fourth amendment principles apply to the discovery order here, the
       question remains whether the search of Reents’s property is a reasonable search under the
       fourth amendment. As aptly stated in summarizing fourth amendment jurisprudence,
               “[w]hether the interests protected by the Fourth Amendment are characterized as
               privacy, property, security, or a combination of them, it is clear that under some
               circumstances, that interest may be invaded by the state upon an adequate showing and
               compliance with proper procedure. However interpreted, the Fourth Amendment is not
               an absolute bar to searches and seizures. Instead, the question often amounts to what
               showing must be made in any particular context to constitutionally justify a search.”
               State v. Ochoa, 792 N.W.2d 260, 278 (Iowa 2010).
       Here, the Attorney General made no showing beyond relevance to support the reasonableness
       of the search of the Site. We also note in this regard that the record demonstrates no evidentiary
       basis to support the search. The complaint (and the amended complaint) are unverified, and the

                                                   - 16 -
       Rule 214(a) discovery request is not supported by affidavit. We address the showing that the
       Attorney General was required to make to justify the search of Reents’s property.
¶ 61       As discussed supra, the fourth amendment’s prohibition on unreasonable searches and
       seizures applies not only to private homes but also to commercial property. Burger, 482 U.S. at
       699. “An owner or operator of a business thus has an expectation of privacy in commercial
       property, which society is prepared to consider to be reasonable.” Id. The expectation of
       privacy in commercial property, however, “is different from, and indeed less than, a similar
       expectation in an individual’s home.” Id. at 700. The privacy expectation in commercial
       property being used in a “closely regulated” industry is “particularly attenuated.” Id.; see 59th
       & State Street Corp. v. Emanuel, 2016 IL App (1st) 153098, ¶ 18.
¶ 62       A closely regulated industry is one that is subject to such “ ‘close supervision and
       inspection’ ” that its owner “cannot help but be aware that his property will be subject to
       periodic inspections undertaken for specific purposes.” Donovan v. Dewey, 452 U.S. 594, 600
       (1981) (quoting Colonnade Catering Corp. v. United States, 397 U.S. 72, 76-77 (1970)).
       Recognized examples include running an automobile junkyard (Burger, 482 U.S. at 709),
       mining (Donovan, 452 U.S. at 602), firearms dealing (United States v. Biswell, 406 U.S. 311,
       311-12 (1972)), and liquor sales (Colonnade Catering Corp., 397 U.S. at 76-77; 59th & State
       Street Corp., 2016 IL App (1st) 153098, ¶ 19).
¶ 63       In light of the diminished expectation of privacy in commercial property being used in a
       closely regulated industry, “the warrant and probable-cause requirements, which fulfill the
       traditional Fourth Amendment standard of reasonableness for a government search [citation],
       have lessened application in this context.” Burger, 482 U.S. at 702. Where, in the operation of
       a closely regulated industry, such as a landfill, “the privacy interests of the owner are
       weakened and the government interests in regulating particular businesses are concomitantly
       heightened, a warrantless inspection of commercial premises may well be reasonable within
       the meaning of the Fourth Amendment.” Id.
¶ 64       Nonetheless, a warrantless administrative inspection of a closely regulated business is
       reasonable only if (1) there is a substantial government interest underlying the regulatory
       scheme pursuant to which the inspection is made, (2) the inspection is necessary to further the
       regulatory scheme, and (3) the regulatory scheme sets forth sufficient “certainty and
       regularity” to provide the business owner with a constitutionally adequate substitute for a
       warrant. (Internal quotation marks omitted.) Id. at 702-03. Thus, the regulatory scheme must
       advise the property owner that the property will be subject to periodic inspections undertaken
       for specific purposes and limit the discretion of the inspectors as to the time, place, and scope
       of the inspection. Id. at 703; 59th & State Street Corp., 2016 IL App (1st) 153098, ¶ 19.
¶ 65       Neither party disputes that the operation of landfills is a highly regulated industry. Indeed,
       the Act sets forth extensive, long-recognized regulatory oversight provisions for the operation
       of landfills. See 415 ILCS 5/20 et seq. (West 2016)); see also Resource Investments, Inc. v.
       United States, 85 Fed. Cl. 447, 457 (2009) (“municipal solid waste disposal is a highly
       regulated industry”); Mid-American Waste Systems, Inc. v. City of Gary, Indiana, 49 F.3d 286,
       291 (7th Cir. 1995) (“Disposition of waste is a highly regulated industry. A claim that the
       Constitution protects this industry from public control—even when the landfill is public
       property—would bring nothing but belly laughs.”).
¶ 66       What Reents disputed in the trial court was that the Site has been a landfill under her
       ownership. However, at the hearing on the motion to compel, Reents all but acknowledged the

                                                   - 17 -
       status of the Site as a landfill in stating that she would not have purchased the property had she
       known about the judgment in the 2011 environmental-enforcement action. Accordingly,
       Reents suggests on appeal that the Attorney General should be required at a minimum to meet
       Burger’s three-part test for a warrantless inspection of a closely regulated business. We agree.
¶ 67       To be sure, Reents crafts her argument as a constitutional challenge to section 4(d)(1) of
       the Act, which authorizes the IEPA “[i]n accordance with constitutional limitations *** to
       enter at all reasonable times upon any private or public property for the purpose of ***
       [i]nspecting and investigating to ascertain possible violations of this Act.” 415 ILCS 5/4(d)(1)
       (West 2016). She contends that section 4(d)(1) authorizes the IEPA to engage in warrantless
       administrative searches without satisfying the criteria set forth in Burger.
¶ 68       The record demonstrates that Reents did not raise this challenge to section 4(d)(1) of the
       Act in the trial court, the trial court did not rule on this issue, and Reents briefs the issue only in
       cursory fashion. The statute is not addressed at all by the Attorney General other than, as
       discussed supra, the Attorney General’s representation that the State has abandoned reliance
       upon section 4(d)(1) as a basis to authorize the accompaniment of IEPA representatives at the
       inspection, in light of the administrative warrant the Attorney General ultimately obtained on
       the IEPA’s behalf. Thus, the challenge to the constitutionality of section 4(d)(1) is forfeited as
       well as unnecessary to our resolution of Reents’s appeal. See People v. Waid, 221 Ill. 2d 464,
       473 (2006) (the court will not address a constitutional issue that is unnecessary for disposition
       of the case); Nationwide Mutual Fire Insurance Co. v. T&N Master Builder & Renovators,
       2011 IL App (2d) 101143, ¶ 23 (issues raised for the first time on appeal are forfeited).
¶ 69       Moreover, Reents’s challenge to section 4(d)(1) assumes too much. The point here is that
       the trial court properly held that the Site is a landfill, a closely regulated industry, but failed to
       consider Burger’s framework in crafting the discovery order. Indeed, the trial court did not
       consider fourth amendment principles at all in compelling Reents’s compliance with what
       amounts to an unrestricted search of the Site and “any buildings, trailers, or fixtures
       thereupon.” The discovery order lacks any limits on the time, place, and scope of the
       inspection such that it could provide an adequate substitute for a warrant, as contemplated by
       Burger. Fourth amendment principles mandate that the discovery order be limited to properly
       inform Reents of the government’s exercise of its power to search her property.
¶ 70       Accordingly, we reverse the discovery order and remand for the trial court to apply
       Burger’s framework in ruling on the Attorney General’s motion to compel. In light of our
       holding and the trial court’s finding of Reents’s “respectful intent to refuse to comply with this
       Court’s order so that she might appeal the issue,” we also vacate the contempt order and the
       monetary sanction. See Kaull, 2014 IL App (2d) 130175, ¶ 94.

¶ 71                                   III. CONCLUSION
¶ 72      For the foregoing reasons, we reverse the trial court’s discovery order, vacate the trial
       court’s contempt order, and remand the cause for further proceedings consistent with this
       opinion.

¶ 73       Reversed; vacated; cause remanded with directions.




                                                     - 18 -